Title: From James Madison to Edmund Randolph, 11 February 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. Feby. 11. 1783
I am particularly indebted to you for your favor of the 1st. inst. which you were obliged to forward through so many obstacles. Your idea of going into the legislative councils gives me peculiar satisfaction, & I anxiously wish the arrangements on which it depends may not miscarry. Indeed I think it is a duty to which you owe some sacrifices, greater than I sd. suppose the difference between the profits of your office, & those from which it excludes you, can amount to. of this difference you are the best judge; but in my position I undertake to say, your view of our affairs would furnish still more cogent motives than those you now feel. The valuation of the lands of the U.S. as directed by the articles of Union has employed & puzzled Congress for the past week; and after all the projects & discussions which have taken place, we seem only to have gone round in a circle to the point at which we set out. The only point on which Congress are generally agreed is that something ought to be attempted, but what that something ought to be, is a theorem not solved alike by scarcely any two members: and yet a solution of it seems to be made an indispensible preliminary to other essays for the public relief. The Deputation from the army is waiting the upshot of all these delays and dilemmas.
When I mentioned to you the subject of your conversation with Dr. McC[l]urg, I ought to have added that one reason which influenced the resignation of Mr. Livingston was an expence experienced of 3 thousand dollrs. beyond the salary. I wish this circumstance not to be withheld as it must be material in the case, and it would be a real affliction to me to be accessary to a disappointment. For the same reason it is incumbent on me to observe that I hold it to be very uncertain whether the place in question will be within the option of our friend, as I hold indeed the continuance of the place itself to be a little precarious.
Mr. J. is detained at Baltimore by the danger which besets the capes. This situation he writes me is far from being a pleasant one and yet I fear the avidity and vigilance of the Enemy will prevent his being quickly relieved from it. Mr. Mercer filled up the remaining blank in the Delegation on Wednesday last.

This City is full of reports concerning peace, but they all come by the way of the W.I. and are the more uncertain as they come too thro’ mercantile channels. The fall of goods which is taking place augurs well however.
